Title: Thomas Jefferson: Inventory of imported wines and foods, 1 Feb. 1826, 1 February 1826
From: Jefferson, Thomas
To: 


                        
                        
                            
                            
                        
                    Feb. 1. 26old stock on handnow recdtotalvin rouge de Bergasse142.142Red Ledanon37150blanquetle de Limoux4949Muscat de Rivesalte36150Scuppernon quant. suff.Claret from Richmd2222Virgin oil of Aix.236Anchovies*12Maccaroni*113286
                        
                    